Detailed Action

►	Claim(s) 1-20 as presented in the paper(s) filed 28 DEC 2018 is/are pending.


►	The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Sequence Rules

►	This application complies with the sequence rules and the sequence(s) have been entered by the Scientific and Technical Information Center.

 35 USC § 101
►	35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

Examiner’s Statement
►	Examiner’s have been advised to follow a set of guidelines to determine Subject Matter eligibility under 35 USC 101.  A summary of this guidance can be found at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf . The office refers to this guidance as PEG 2019 and additional information can be found at http://ptoweb.uspto.gov/patents/exTrain/101.html The guidance provides that the examiner determine the broadest reasonable interpretation (hereinafter “BRI”) of the claim and then offers four  general questions (i.e. Q1, Q2A Prong one, Q2A Prong two  and Q2B) to determine eligibility. 

Analysis of Claims 1-7
In the instant application the BRI of Claim 1 is : 
A  method of hyplotype analysis comprising :
portioning a aqueous phase comprising nucleic acid  into a plurality of discrete volumes ; 
amplifying in the volumes at least one allele sequence from each of a first polymorphic locus and a second polymorphic locus that exhibit sequence variation in the nucleic acid ;
determining at least one measure of co-amplification of allele sequences from both loci in the same volumes ;and 
selecting a haplotype of the first and second loci based on at least one measure of co-amplification.

Q1 (Claims 1-7). 	Is the claimed invention (Claim 1) directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter?
If yes, the examiner is to proceed to question 2A prong 1.  
If the answer to the first question is no, the claim is to be rejected under 35 USC 101 as directed to patent ineligible subject matter. 
In the instant case the answer to the first question with regard to Claim 1 is Yes, the claimed invention is drawn to a process.
 

Q2A. 	Does the claim (Claim 1 or one of its dependent) recite or involve one or more judicial exceptions?
If no, the claim is patent-eligible, and the analysis is complete.
If yes, or if it is unclear whether the claim recites or involves a judicial exception, proceed to Question Q2B.
Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products.  
In the instant application the answer to the second  question (Q2A) is : Yes,  because the claims encompass an natural phenomena (i.e. a  method of gathering and interpreting SNP data). The determining  and selecting  steps can be done by reading a report detailing SNP amplification data produced during the amplification step and deducing and assigning a haplotype appropriate for the data by thinking about the obtained data. For example see the Table on p. 10,484 of Drydale et al. [PNAS 97(19) : 10,483(2000) – hereinafter “Drysdale”]  and/or Table 2 of Hoehe et al.[Human Molecular Genetics 9(9) : 2895(2000)- hereinafter “Hooehe”] both of which show Haplotype assignment tables used to facilitate the assignment of a particular haplotype to individual sample tested for SNP status at a plurality of loci (i.e. a first polymorphic locus and a second polymorphic locus).   
 . 

Q2B. 	Does the claim as a whole recite something “significantly more” than the judicial exception(s)?

If the answer is yes,  the claim is patent-eligible, and the analysis is complete.
If the answer is no, the claim is to be rejected under 35 USC 101 as directed to patent ineligible subject matter. 
In the instant application the answer to question 3 (Q2B) is “No” because the steps taken beyond  the determining and selected steps are routine and conventional in the art. See for example Fan et al.[Nature Biotechnology 29(1) : JAN 2011) – hereinafter “Fan”].
Fan teaches a haplotyping method  which comprises separating/partioning an aqueous phase  into a plurality of discrete volumes , see at least the Results section which begins on p.52. Fan further teaches amplifying in the volumes at least one allele sequence from each of a first polymorphic locus and a second polymorphic locus that exhibit sequence variation in the nucleic acid. 










Analysis of Claims 8-20
In the instant application the BRI of Claim 8 is : 
A method of haplotype analysis, the method comprising:
partitioning an aqueous phase containing nucleic acid into a plurality of discrete volumes;
amplifying in the volumes at least one allele sequence from each of a first polymorphic locus anda second polymorphic locus contained in a target region of the nucleic acid;
collecting allele-specific amplification data for each of the loci from individual volumes;
correlating allele-specific amplification data for the first locus with allele-specific amplification
data for the second locus from the same volumes; and
selecting a haplotype of the target region for the first and second loci based on the step of
correlating.
In the instant application the BRI of Claim 20 is : 
A method of haplotype analysis, the method comprising:
partitioning an aqueous phase including nucleic acid into a plurality of discrete volumes;
amplifying in the volumes an allele sequence from each of a first polymorphic locus and a second polymorphic locus in the nucleic acid;
collecting allele-specific amplification data for each allele sequence in individual volumes; and
selecting a haplotype of the nucleic acid based at least in part on whether the amplification data
indicates a negative or a positive correlation for amplification of the allele sequences in the same volumes.

Q1 (Claims 8-20). 	Is the claimed invention (Claim 8 and/or 20) directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter?
If yes, the examiner is to proceed to question 2A prong 1.  
If the answer to the first question is no, the claim is to be rejected under 35 USC 101 as directed to patent ineligible subject matter. 
In the instant case the answer to the first question, with regard to Claim 8 and/ or 20  (i.e. Claims 8-20), is Yes, the claimed invention is drawn to a process.
 
Q2A. 	Does the claim recite or involve one or more judicial exceptions?
If no, the claim is patent-eligible, and the analysis is complete.
If yes, or if it is unclear whether the claim recites or involves a judicial exception, proceed to Question Q2B.
Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products.  
In the instant application the  answer to the second  question is : Yes,  because the claims encompass an natural phenomena (i.e. a  method of gathering and interpreting SNP data). The collecting and selecting  steps can be done by reading a report detailing SNP amplification data produced during the amplification step and deducing and assigning a haplotype appropriate for the data by thinking about the obtained data. For example see the Table on p. 10,484 of Drydale et al. [PNAS 97(19) : 10,483(2000) – hereinafter “Drysdale”]  and/or Table 2 of Hoehe et al.[Human Molecular Genetics 9(9) : 2895(2000)- hereinafter “Hooehe”] both of which show Haplotype assignment tables used to facilitate the assignment of a particular haplotype to individual sample tested for SNP status at a plurality of loci (i.e. a first polymorphic locus and a second polymorphic locus).   
 . 

Q2B. 	Does the claim as a whole recite something “significantly more” than the judicial exception(s)?

If the answer is yes,  the claim is patent-eligible, and the analysis is complete.
If the answer is no, the claim is to be rejected under 35 USC 101 as directed to patent ineligible subject matter. 
In the instant application the answer to question 3 is “No” because the steps taken beyond the collecting correlating and selecting steps are routine and conventional in the art. See for example Fan et al.[Nature Biotechnology 29(1) : JAN 2011) – hereinafter “Fan”].
Fan teaches a haplotyping method  which comprises separating/partioning an aqueous phase  into a plurality of discrete volumes , see at least the Results section which begins on p.52. Fan further teaches amplifying in the volumes at least one allele sequence from each of a first polymorphic locus and a second polymorphic locus that exhibit sequence variation in the nucleic acid.

Claim Rejections - 35 USC § 101 
►	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directedto non-statutory subject matter because the claim(s) as a whole, considering all claim elementsboth individually and in combination, do not amount to significantly more than than the  abstract idea (i.e.  the data gathering/analysis thereof).The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to obtain data all of which were known in the pertinent art. The steps of partioining and amplifying  (i.e. the steps beyod the mental steps are all conventional, routine, well-understood functions). 
Viewed as a whole, these additional claim element(s) do not provide meaningfullimitation(s) to transform the abstract idea into a patent eligible application of the abstract ideasuch that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, theclaim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
In the  Alice Corp. v CLS Bank (2014)  decision the court addressed  the question of what is NOT enough to qualify as "significantly more". For example : 
 Adding words to apply it or instructions to implement the idea is not enough to qualify as "significantly more”.
Requiring no more than a general computer to perform generic computer functions that are well-known and conventional is not enough to qualify as "significantly more”.

In light of the above consideration and the USPTO guidance, the claims are deemed non-statutory.



35 USC § 102

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for rejections set forth in this Office action:
A person shall be entitled to a patent unless   
(a) the invention was known or used by others in this country, or patented or described in
a printed publication in this or a foreign country, before the invention thereof by the
applicant for a patent. 

(b) the invention was patented or described in a printed publication in this or a foreign
country or in public use or on sale in this country, more than one year prior to the date of
application for patent in the United States. 

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
		or
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


35 USC § 103

►	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. § 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligations under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of potential 35 U.S.C. § 102(f) or (g) prior art under 35 U.S.C. § 103.



CLAIM REJECTIONS UNDER 35 USC § 102

►	Claim(s) 1-2 and 7-9, 11-13 and 20 is/are rejected under 35 U.S.C. 102(e) as being anticipated by Quake  et al.[ US 2012/0196754(2012) – hereinafter “Quake”].

	Claim 1 is drawn to a method of hyplotype analysis comprising :
partitioning a aqueous phase comprising nucleic acid  into a plurality of discrete volumes ; 
amplifying in the volumes at least one allele sequence from each of a first polymorphic locus and a second polymorphic locus that exhibit sequence variation in the nucleic acid ;
determining at least one measure of co-amplification of allele sequences from both loci in the same volumes ;and 
selecting a haplotype of the first and second loci based on at least one measure of co-amplification.
	Quake teach a method of hyplotyping comprising all of the limitations of Claim 1. For example Quake teach partioning an aqueous phase containing nucleic acids into a plurality of discrete volumes, see paras 45 and 129. Quake further teach amplifying at least one allele sequence from each of a first polymorphic locus and a second polymorphic locus that exhibit sequence variation in the nucleic acid  see para 45, Fig.4A and note paras 131 and 135. Quake then teach determining at least one measure of co-amplification from both loci in the same volumes, see Fig. 4A-4B and para 135. Finally, Quake teach selecting (i.e. assigning a haplotype of the first and second loci based on the at least one measure of co-amplification)a haplotype of the first and second  
	Claim 2 is drawn to an embodiment of the method of Claim 1 wherein the first and second loci are contained in a target region of the nucleic acid and wherein the portioning step results in an average concentration of less than about 5 copies of the target region per volume.
Quake teaches this limitation, see para 133 and 135.  There Quake teach that each mixture used for amplification contained one of the homologous copy of each chromosome (i.e. target region) i.e. less than five copies per volume. 
	Claim 7 is drawn to an embodiment of the method of Claim 1 wherein the step of partitioning includes a step of forming an emulsion in which the volumes are droplets  (i.e. droplets within an emulsion).
	Quake teach this limitation consider at least para 82.

CLAIM REJECTIONS UNDER 35 USC § 103

►	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103(a) as obvious over Quake as applied above against Claim 1 and further in view of de la Fuente et al [Bioinformatics 20(18) : 3565 (2004) – hereinafter “de la Fuente”]. 

Quake et al.  teach a method of haplotyping which comprises most of the limitations of Claim 1 for the reasons outlined above against Claim 1 except Quake does not teach determining a correlation coefiecient, however  calculating a correlation coefficient  for genomic data obtained during genomic experiments was a well known bioinformatics approach to evaluate the quality/degree as to how two variables  relate  with one another  The correlation coefficient   provides a statistical measure of the strength of a linear relationship between two variables under study provided that there is a linear relationship of the variables.
Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method of Quake wherein the obtained haplotype data is used to calculate a correlation coefficient as suggested by de la Fuente. The PHOSITA would have been motivated to make the modification recited above in order to provide a measure as to the quality of the haplotyping determination made during the metod of Quake..



►	Claim(s) 7 is/are rejected under 35 U.S.C. 103(a) as obvious over Quake as applied above against Claim 1 and further in view of Williams et al. [Nature Methods 3(7) : 545 (2006) – hereinafter “Williams”].
	Claim 7 is drawn to an embodiment of the method of Claim 1 wherein the step of partitioning includes a step of forming an emulsion in which the volumes are droplets  (i.e. droplets within an emulsion).
Quake et al.  teach a method of haplotyping which comprises most of the limitations of Claim 7 for the reasons outlined above against Claim 71 except Quake does not teach 


Non-Statutory Obviousness-type Double Patenting

►   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

► 	Claim 1-20  is/are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10, 167,509  	 

Although the conflicting claims are not identical, they are not patentably distinct from each other. 


Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

28 DEC 2021 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the search report and Written opinion in PCT/US2012/024573 and PCT/US2012/025760

Planned Search 

Search terms:

All Inventor(s) e.g.  Regan J?/au 
 
Partition$ or divid$ or aliquat$
Haplotype?
Digital PCR
Digital haplotyping
Amplification or PCR
Emulsion or emulsion PCR
Digital PCR or droplet PCR or dPCR
Polony haplotyping

►	See the Examiner’s EAST  and  STNext  search notes/strategy in IFW